DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21, 23, it is unclear what SMi refers to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9-15, 19-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (U.S. Patent 8,466,399) in view of Rettger et al. (U.S. Patent Application Publication 2010/0198420).
Regarding claims 1-4, 19, 21, Sherman discloses (Figs.) a solar tracking system comprising: multiple rows (arrays) of solar panel modules forming a grid of solar panel modules, wherein the multiple rows of solar panel modules are orientatable to a solar source (sun) independently (col. 4, lines 18-19) of each other; and a control system configured to orient each of the multiple rows of solar panel modules to the solar source independently of each other based on a performance model to optimize an energy output (maximum output) from the grid of solar panel modules, wherein the performance model predicts an energy output from the grid of solar panel modules based on an orientation (tracking array relative to the sun) of each of the multiple rows of solar panel modules to the solar source.  Inherently, the orientation of the solar panels of Sherman has an incident angle between the angles as claimed, as it tracks the sun from east to west.  Sherman does not disclose predicting an energy output based on a first data comprising weather conditions local to each of the multiple rows of solar panel modules.  Rettger et al. teach (Figs; [0011]) predicting power output based on local weather conditions (local cloud conditions).  Rettger et al. further disclose ([0044]) predicting diffuse irradiance; the amount of irradiance is inherently a function of the irradiances as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such local conditions in the apparatus of Sherman in view of Rettger et al. to obtain more accurate irradiance and power output predictions as taught, known and predictable.
Regarding claims 9, 10, Sherman in view of Rettger et al. disclose the claimed invention as set forth above.  Sherman further discloses (Fig. 4) each of the rows of modules comprises a controller (409), a drive assembly (170, 190; Fig. 1) and a photovoltaic (115); and a network control unit (407, where j  = 1).  Sherman and Rettger et al. do not disclose the controller being self-powered.  However, self-powered elements in a solar array are well known.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the 
Regarding claims 11-13, Sherman in view of Rettger et al. disclose the claimed invention as set forth above.  Sherman further discloses (col. 7, lines 55) a wireless connection and (col. 8, lines 34-35) connection to a central controller.  Sherman and Rettger et al. do not disclose a ratio of X:Y is at least 50:1.  However, choosing a particular ratio of rows to controller is a matter of design choice.  Furthermore, solar farms having an abundance of rows (>50 rows) is well known.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide at least a 50:1 ratio or a wireless connection in the apparatus of Sherman in view of Rettger et al. to cost-effectively and easily control a solar farm as known and predictable.
Regarding claims 14-15, Sherman in view of Rettger et al. disclose the claimed invention as set forth above.  Sherman further disclose (abstract) periodically modifying the model.  Sherman and Rettger et al. do not disclose adjusting the model based on machine learning.  However, machine learning is well known in the art.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to use machine learning in the apparatus of Sherman in view of Rettger et al. to automatically adjust the system as known and predictable.
Regarding claim 20, Sherman in view of Rettger et al. disclose the claimed invention as set forth above.  Sherman and Rettger et al. do not disclose network control units are configured to exchange data and commands and are coupled to form a mesh network.  However, controllers coupled to form mesh networks well known in the art.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to use a mesh network the apparatus of Sherman in view of Rettger et al. to allow more coverage as known and predictable.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Rettger et al., further in view of Gelbaum (U.S. Patent Application Publication 2017/0356609).
Regarding claim 18, Sherman in view of Rettger et al. disclose the claimed invention as set forth above.  Sherman and Rettger et al. do not disclose a diffuse table.  Gelbaum teaches ([0030]) using diffuse data from a yearly database.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a diffuse table in the apparatus of Sherman in view of Rettger et al. and Gelbaum to obtain more diffuse historical data for improved modelling known and predictable.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Rettger et al., further in view of Maxey et al. (U.S. Patent Application Publication 2015/0377518).
Regarding claim 16, Sherman in view of Rettger et al. disclose the claimed invention as set forth above.  Sherman and Rettger et al. do not disclose the model comprises a polynomial having variables weighted by gains.  Maxey et al. teaches ([0087]) in a solar tracking apparatus using a polynomial with variables weighted by gains (weight factors).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a model having a polynomial function as claimed in the apparatus of Sherman in view of Rettger et al. and Maxey et al. to obtain more for improved modelling as taught, known and predictable.
Claims 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Rettger et al., further in view of Eustis (U.S. Patent 9,677,809).
Regarding claim 22, Sherman in view of Rettger et al. disclose the claimed invention as set forth above.  Sherman and Rettger et al. do not disclose defaulting to a default operation when communication is lost.  Eustis teaches (col. 24, lines 4-7) when communication is lost in a system, the controller operates at a default operation.  Thus, it would have been obvious to a 
Regarding claim 23, Sherman in view of Rettger et al. and Eustis disclose the claimed invention as set forth above.  Sherman, Rettger et al. and Eustis do not disclose the solar panel being set to a default zenith position.  However, it is common sense and well known in the art that a zenith position of a solar panel is a desired stowed position.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to use such a zenith position as a default position in the apparatus of Sherman in view of Rettger et al. and Eustis to ensure the safe operation of the system in a stowed position as known and predictable.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Rettger et al., further in view of McClure et al. (U.S. Patent Application Publication 2015/0331972).
Regarding claims 5-8, Sherman in view of Rettger et al. disclose the claimed invention as set forth above.  Sherman and Rettger et al. do not disclose the model is based on shading between rows as claimed.  McClure et al. teach ([0270]) taking into account shading and topographical conditions in a solar array system.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to account for shading in the apparatus of Sherman in view of Rettger et al. and McClure et al. to more accurately predict output as taught, known and predictable.
Allowable Subject Matter
Claims 6, 17, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878